Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2020 has been entered.
 
Response to Amendment

Claims 1-21 are cancelled.
Claims 22, 34 are currently amended.
Claims 23-33, 35-41 are previously presented.

Objection to the Claims
Regarding claim 1, the term configurated of the first line of the last clause (ca. ll. 14) is not a dictionary term known to Examiner.  Please change to configured.  Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Such limitations are:
Regarding claim 22, 34 the coating unit of line 4 is interpreted as a coater blade or blades in accordance with page 1 of the specification but NOT to invoke 35 U.S.C. 112(f).
Regarding claim 22, 34 the radiation generating unit of the last clause of the claim (ca. ll. 14) is interpreted to NOT invoke 112(f) as a laser-generating unit or particle generating unit of page 2 & 10-11 of the specification.
	Regarding claim 22, 34 the detection unit of line 8 is taken NOT to invoke 112(f) despite the word unit being a nonce term as the detection unit is said to be taken as containing an image acquisition unit which is a line scan camera, which is sufficiently structural that 112(f) need not be invoked.
	Regarding claim 26, the beam deflection unit of line 2 is interpreted as a deflection of deviation mirror in accordance with pages 12-14 of the as-filed specification.
	Regarding claim 28-29, the control unit is NOT interpreted under 35 U.S.C. 112(f) as the specialized controller hardware and computer programming associated with computer-implemented functional language (configured to) in the claim construction and does not have sufficient support in the as-filed specification for such claim interpretation.  See MPEP 2181(II)(B).
	Regarding claim 31, the detection unit comprising one or more optical elements, the optical elements are interpreted as NOT invoking 35 U.S.C. 112(f) as detailed in the specification on page 7 as optical lenses.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the beam deflection unit of claim 26 and the control unit of claim 28-29 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22, 28-29, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Hangaard (US 8573958) and Batchelder (US 2015/0273767).

Regarding claim 22, Wicker discloses an apparatus (see abs., movable apparatus) (what follows is an intended use of the apparatus) for additively manufacturing three-dimensional objects (stereolithography manufactures three-dimensional objects, see title), the apparatus comprising:
	A process chamber (see shielded chamber walls (60) of [0056]);

	A radiation-generating unit (see laser of abs, [0005], UV laser beam of [0042]) configured to generate an energy beam configurated to consolidate the powdered construction material, wherein the radiation-generating unit is configured to generate the energy beam during the coating process for respective ones of the sequential layers of the construction material.
	Wicker recognizes that there may be sensors (see liquid level sensing system 14 of [0042] and level sensing system of [0072]), however, Wicker does not disclose a detection unit mounted on the coating unit such that the detection unit is movable with the coating unit relative to the construction plane, the detection unit comprising an image acquisition unit configured to detect layer information describing a quality characteristic (any characteristic can be a quality characteristic) of respective ones of the sequential layers of the powdered construction material (manner of operating) during the coating process, wherein an image acquisition unit comprises a line scan camera with a focus directed towards sequential layers of construction material on the construction plane.
	In the same field of endeavor of additive manufacturing (see rapid prototyping apparatus of title), Hangaard discloses a detection unit (see light-sensitive sensor of col. 7, ll. 12-13) mounted on the coating unit (mounted on the recoater, col. 7, ll. 12-13) such that the detection unit is movable (the recoater is movable, see scanning direction of col. 7, ll. 14-20) with the coating unit relative to the construction plane (it is – see Figs.), the detection unit comprising an image acquisition unit configured to detect layer information describing a quality characteristic (any characteristic can be a quality characteristic – see measuring unit of col. 23, ll. 8-17, light detected as bouncing from the LEDs is interpreted as a quality characteristic of the deposited 
	The light receiving sensors of Hangaard are interpreted as having a focus directed towards sequential layers of construction material on the construction plane since they have the capacity to detect light scattered from the layers of deposited material from the LEDs/spatial light modulators SLMs.  Col. 24, ll. 60-62. 
	Hangaard had the benefit that it allowed for the increased speed of the scanning exposure system across the light-sensitive material.  Col. 2, ll. 29-34.  This was desirable in the apparatus of Wicker. See also advantages col.1, l. 65 - col.2, l. 47. 

Hangaard does not disclose wherein an image acquisition unit comprises a line scan camera.
In the same field of endeavor of additive manufacturing (see additive manufacturing of title), Batchelder discloses a line scan camera for sensing properties of deposited layers.  [0080]-[0081].
Batchelder had the benefit that it allowed for improved printing speeds by the correction of xy alignment errors by incorporating multiple sensors at the layer transfusion assembly to scan the layers prior to and after the transfusion step.  [0029]. This was desirable in the apparatus of Wicker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sensor on the recoater blade of Hangaard and select a line scan camera of Batchelder for the sensor in the apparatus of Wicker to arrive at the claimed invention before the effective filing date because doing so had the benefits that it allowed for the increased speed of the scanning exposure system across the light-sensitive material and it allowed for improved printing speeds 

Regarding claim 28, Wicker discloses a computer 32 ([0044]), Hangaard discloses that its apparatus interfaces with a computer (col. 9, ll. 33), and Batchelder discloses a controller assembly ([0036]).
The combination renders obvious the computer configured to control an operation of the beam-generating unit (laser) based at least in part on the layer information. 
The controller is simply an amalgamation of the controller software and hardware among the different controllers as rendered obvious by one of ordinary skill in the art.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding claim 29, Wicker discloses wherein the control unit rasters a UV laser beam across a controllable mirror system which is taken to read on/render obvious controlling a property (position in space and time) of the energy beam based at least in part on the layer information in the recited combination as an amalgamation of the hardware controllers and computer programming of each of the recited references. 

Regarding claim 34, Wicker discloses a method for additively manufacturing three-dimensional objects (stereolithography manufactures three-dimensional objects, see title), the method comprising:
	Performing, with a coating unit (recoating blade of [0042]) comprising one or more coating elements, a coating process comprising moving across a construction plane (See Fig. 
Generating, with a radiation-generating unit (see lasers of abs, UV laser beam 12 of [0042]), an energy beam configured to consolidate the sequential layers (see powdered materials of [0073], layers of [0004] are subsequent layers) of the powdered construction material, the radiation-generating unit generating the energy beam during the coating process for respective ones of the sequential layers of the powdered construction material.
Wicker recognizes that there may be sensors (see liquid level sensing system 14 of [0042] and level sensing system of [0072]), however, Wicker does not disclose a detection unit, the detection unit comprising an image acquisition unit configured to detect layer information describing a quality characteristic (any characteristic can be a quality characteristic – reflected light, IR or other electromagnetic radiation, or any other layer properties) of respective ones of the sequential layers of the powdered construction material during the coating process, wherein an image acquisition unit comprises a line scan camera with a focus directed towards sequential layers of construction material on the construction plane.
	In the same field of endeavor of additive manufacturing, Hangaard discloses a light sensitive sensor (see col. 6, ll. 12-15) which is interpreted as measuring/detecting/sensing layer information describing a quality characteristic of the sequential layers of the powdered construction material (see powder of col. 28, ll. 10), the detection unit being mounted to the coating unit (mounted on the recoater, col. 7, ll. 12-13) such that the detection unit is movable (the recoater is movable, therefore, the sensor is movable with it, see cited portions of Hangaard in rejection of claim 22 above) with the coating unit relative to the construction plane.
The light receiving sensors of Hangaard are interpreted as having a focus directed towards sequential layers of construction material on the construction plane since they have the 
	Hangaard had the benefit that it allowed for the increased speed of the scanning exposure system across the light-sensitive material.  Col. 2, ll. 29-34.  This was desirable in the apparatus of Wicker.
Hangaard does not disclose wherein the detection unit comprising an image acquisition unit configured to detect the layer information during the coating process, wherein the image acquisition unit comprises a line scan camera with a focus directed towards sequential layers of construction material on the construction plane.Hangaard does not disclose wherein an image acquisition unit comprises a line scan camera.
In the same field of endeavor of additive manufacturing (see additive manufacturing of title), Batchelder discloses a line scan camera for sensing properties of deposited layers.  [0080]-[0081].
Batchelder had the benefit that it allowed for improved printing speeds by the correction of xy alignment errors by incorporating multiple sensors at the layer transfusion assembly to scan the layers prior to and after the transfusion step.  [0029].  This was desirable in the apparatus of Wicker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sensor on the recoater blade of Hangaard and select a line scan camera of Batchelder for the sensor in the apparatus of Wicker to arrive at the claimed invention before the effective filing date because doing so had the benefits that it allowed for the increased speed of the scanning exposure system across the light-sensitive material and it allowed for improved printing speeds by the correction of xy alignment errors by incorporating multiple sensors at the layer transfusion assembly to scan the layers prior to and after the transfusion step.

Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Hangaard (US 8573958) and Batchelder (US 2015/00273767), with evidence from Odle (US 2014/0355173).

Regarding claim 23, Wicker, Hangaard nor Batchelder discloses wherein the quality characteristic comprises smoothness, thickness and/or defects.
In the same field of endeavor of deposition of thin films (see title), Odle discloses that line scan cameras measure defects in thin films.  [0018], [0116].
One of ordinary skill in the art would have utilized the same scan camera as disclosed above to sense defects in the deposited films.
Doing so had the benefit that it allowed for the minimization of defects in the article worked upon and allowed for a variety of advantageous physical properties in the deposited films.  [0080].  This was desirable in the apparatus of Wicker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the line scan camera for defect detection of Odle with the apparatus of Wicker to arrive at the claimed invention before the effective filing date because it allowed for the minimization of defects in the article worked upon.

Regarding claim 24, Wicker, Hangaard nor Batchelder disclose wherein the detection unit is configured to detect the layer image information in one or more dimensions.
In the same field of endeavor, Odle discloses wherein the line scan camera has 8 microns per pixel resolution which corresponds to the resolution in the x and y directions ([0018]). This corresponds to layer information in one or more dimensions.  See cited portions of Odle in the rejection of claim 23 above.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the line scan camera for defect detection of Odle with the apparatus of Wicker to arrive at the claimed invention before the effective filing date because it allowed for the minimization of defects in the article worked upon.

Claim 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Hangaard (US 8573958), Batchelder (US 2015/00273767), and Akram (US 6794224).

Regarding claim 25, Wicker, Hangaard, nor Batchelder disclose wherein the radiation-generating unit is configured to cause the energy beam to track and/or follow (interpreted as “go or come after”) the coating unit.
In the same field of endeavor of additive manufacturing/stereolithography (see title), Akram discloses wherein the blade moves across the platform followed by initiation and scanning of the laser beam.  Col. 13, ll. 33-42.
Akram had the benefit that it allowed for the fabrication of objects with substrates which need not be precisely mechanically aligned with any component of the stereolithography system to practice the stereolithographic method with the apparatus.  Col. 5, ll. 1-5.  This was desirable in the apparatus of Wicker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the laser scanning/following the recoater of Akram with the apparatus of Wicker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the fabrication of objects with substrates which need not be precisely mechanically aligned 

Regarding claim 26, Wicker, Hangaard, nor Batchelder disclose a beam deflection unit, the beam deflection unit configured to direct the energy beam onto a region of a respective one of the sequential layers of the powdered construction material during the coating process for the respective one of the sequential layers, the region comprising an area for which the coating unit has already performed (manner of operating/process limitation) the coating process for the sequential one of the sequential layers. 
In the same field of endeavor of additive manufacturing, Akram discloses a mirror 122 for reflecting the laser beam onto the sequentially deposited layers.  Col. 11, ll. 51.  This is interpreted as being capable of the recited claim language functions.

Regarding claim 27, Wicker, Hangaard, nor Batchelder disclose wherein the region of the respective one of the sequential layers of construction material comprises an area for which the detection unit has already detected the layer information for the respective one of the sequential layers.
In the same field of endeavor of additive manufacturing, Akram discloses wherein the region of the respective one of the sequential layers of construction material comprises an area for which the detection unit has already detected the layer information (see col. 12, ll. 36-55 – “Alternatively, the height of mirror 122 may be adjusted responsive to a detected surface level 108 to cause the focal point of laser beam 120 to be located precisely at the surface of liquid material 106 at surface level 108 if level 108 is permitted to vary, although this approach is somewhat more complex.) for the respective one of the sequential layers.
	Col. 11, ll. 33-63.  The selected portions of liquid material are interpreted as the area of the respective one of the sequential layers.  That the article worked upon is liquid rather than .


	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Hangaard (US 8573958), Batchelder (US 2015/00273767), and Iwamoto (US 4938274).

Regarding claim 30, Wicker, Hangaard, nor Batchelder disclose a cleaning unit configured to remove contaminants from the detection unit.
	That the contaminants resulting from applying of sequential layers of the powdered construction material to the construction plane and/or consolidating the powdered construction material is a manner of operating or an intended use of the cleaning unit and apparatus as a whole that need not be satisfied by the disclosure of the cited prior art which has the structures which are capable of performing the associated functions.
	Related to the problem of sensor cleaning of contaminants/impurities, Iwamoto discloses a cleaning unit (see air cleaner 23 of col. 4, l. 15) configured to remove contaminants from the detection unit (see sensor 13 of col. 5, ll. 4-14).
	Iwamoto had the benefit that it advantageously enabled reliability of the measured results as being indications of the deposited powder state.  Col. 3, ll. 56-68.  This was desirable in the apparatus of Wicker.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the cleaning unit of Iwamoto with the apparatus of Wicker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reliability of the measured results as being indications of the deposited powder state.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Hangaard (US 8573958), Batchelder (US 2015/00273767), Iwamoto (US 4938274) and Schulz (US 2004/0265516).
Regarding claim 31, Wicker, Hangaard, Batchelder nor Iwamoto discloses wherein the detection unit comprises one or more optical elements.
Related to the problem of lens cleaning and germane to the problem being solved (see [0084]), Schulz discloses wherein a camera (detection unit) comprises one or more optical elements (lenses, see camera lenses of [0004]), and wherein the cleaning unit (wiper) is configured to remove contaminants from the one or more optical elements (camera lenses).
Schulz had the benefit that it allowed for the cleaning of the lens.  This was desirable in the apparatus of Wicker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the lens and cleaning unit (wiper) of Schulz with the apparatus of Wicker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the cleaning of the lens.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Hangaard (US 8573958), Batchelder (US 2015/00273767), Iwamoto (US 4938274), Hoechsmann (US 2013/0000553) and Tresse (US 2013/0026676).
 32, Wicker, Hangaard, nor Batchelder disclose wherein the cleansing unit is configured to apply a cleaning fluid to the detection unit.
In the same field of endeavor, Hoechsmann discloses that the coating device cleaner performs a cleaning operation on the coating device every so often when the data from the sensor indicates that it is necessary.  The sensor being mounted also on the coater.  [0016] and [0099].
Hoeschsmann does not disclose that cleaning fluid is applied to the sensor.  
In the same field of endeavor of cleaning apparatuses, Tresse discloses a spraying liquid of CO2 for removing dust and degreasing parts.  [0012].  It would have been the selection of a known design for its intended use to use such a system to clean the lens/lenses of Hoechsmann in an apparatus combined with Wicker.
Doing so had the benefit that it improved manufactured part quality through improved sensor accuracy.  This was desirable in the apparatus of Wicker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cleaner of Hoechsmann and the cleaner fluid spray of Tresse with the apparatus of Wicker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the manufactured part quality through improved sensor accuracy.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Hangaard (US 8573958), Batchelder (US 2015/00273767) and Adams (US 2009/0102098).

Regarding claim 33, Wicker, Hangaard, nor Batchelder disclose a deflection unit configured to deflect a protective gas stream flowing into the process chamber, the deflection unit being mounted so as to be movable relative to the construction plane.

Adams had the benefit of being able to deflect the protective gas from blowing and thereby moving the unsintered powder.  This was desirable in the apparatus of Wicker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the gas shielding structure of Adams with the apparatus of Wicker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the prevention of the gas from disturbing the unsintered powder before sintering.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/26/2020, with respect to the rejection(s) of claim(s) 22-23 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.

Argument #1: Applicant argues that line scan cameras are not disclosed in the previously cited references utilized in the rejections of the claims in Final OA dated 2/24/2020.  Pp. 1-2.

This is not found persuasive because the line scan camera was not previously claimed and was known in the art before the effective filing date.  See rejections presented above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In the cited combination above, the light travels from the LEDs hits the surface of the layer and then bounces to the sensor as a manner of operating the claimed apparatus that the cited prior art apparatus is capable of.
Furthermore, the line scan camera is disclosed by a third reference in the recited rejection applied above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                            
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712